Citation Nr: 0900439	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  04-39 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to an effective date earlier than November 
29, 2002, for the grant of service connection for post 
traumatic stress disorder (PTSD).

2.	Entitlement to service connection for alopecia areata, 
to include as secondary to the veteran's service-
connected PTSD and to include as due to exposure to 
Agent Orange.

3.	Entitlement to a rating in excess of 30 percent for 
PTSD.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
December 1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  In September 2003, the RO 
granted service connection for PTSD and awarded a 30 percent 
disability evaluation, effective from November 29, 2002.  The 
January 2004 RO decision, in part, denied the veteran's claim 
for service connection for alopecia areata, to include as due 
to exposure to Agent Orange.  A September 2004 RO decision 
(issued in the statement of the case) denied service 
connection for alopecia areata, to include as secondary to 
the veteran's service-connected PTSD and to include as due to 
exposure to Agent Orange. 

In February 2006, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  

In an August 2006 decision, the Board denied the veteran's 
claim for an effective date earlier than November 29, 2002 
for the grant of service connection for PTSD and remanded his 
claim for service connection for alopecia areata, to include 
as secondary to his service-connected PTSD and to include as 
due to exposure to Agent Orange, to the RO for further 
development.  In a November 2007 decision, the Board denied 
the veteran's claim for service connection for alopecia 
areata.

The veteran appealed the Board's August 2006 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  In that 
litigation, a Motion for Remand was filed by the veteran, 
averring that remand was required as the Board failed to 
address his contention that he was not properly notified of 
the 1981 RO decision that denied his claim for service 
connection for PTSD.  In a Memorandum Decision of July 2008, 
the Court vacated the Board's decision and remanded the 
matter, pursuant to its Memorandum Decision.  A copy of the 
Court's Memorandum Decision in this matter has been placed in 
the claims file.

The veteran also appealed the Board's November 2007 decision 
(regarding his claim for service connection for alopecia 
areata) to the Court.  In that litigation, a Joint Motion for 
Remand was filed by the veteran and the VA General Counsel, 
averring that remand was required due to the failure of the 
November 2006 VA examiner to resolve questions presented by 
the Board's August 2006 remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In an Order of June 2008, the Court vacated 
the Board's November 2007 decision and remanded the matter, 
pursuant to the Joint Motion.  A copy of the Court's Order in 
this matter has been placed in the claims file.

The claims of entitlement to service connection for alopecia 
areata, including as due to the veteran's service-connected 
PTSD and as due to exposure to Agent Orange, and a rating in 
excess of 30 percent for PTSD are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1976 RO decision denied the veteran's claim for 
service connection for a nervous disorder on the basis that 
there was no diagnosed mental disorder; the veteran was 
notified of the RO's determination, did not appeal, and the 
decision became final.

2.  A May 1981 RO decision denied the veteran's claim for 
service connection for a nervous disorder due to exposure to 
Agent Orange on the basis that there was no diagnosed mental 
disorder; the veteran was notified of the RO's determination 
in a letter dated on May 21, 1981, did not appeal, and the 
decision became final.

2.  On November 29, 2002, the veteran filed a claim for 
service connection for PTSD and, upon review of new medical 
evidence that included a diagnosis of PTSD made by a VA 
examiner in July 2003, the RO granted service connection for 
PTSD, effective from November 29, 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to November 29, 
2002, for the grant of service connection for PTSD are not 
met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in the claimant's possession.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  Id. at 
120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this appeal, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In the 
statement of the case issued in September 2004, the RO 
provided the veteran with notice as to how effective dates 
are determined and, in April 2007, the RO provided the 
veteran with notice consistent with the Court's holding in 
Dingess..  However, as the veteran's claim for an effective 
date earlier than November 29, 2003 for the grant of service 
connection for PTSD is being denied, as set forth below, 
there can be no possibility of prejudice to him.  As set 
forth herein, no additional notice or development is 
indicated in the appellant's claim.

In a May 2003 letter, issued prior to the September 2003 
rating decision, the RO informed the appellant of its duty to 
assist him in substantiating him claim under the VCAA and the 
effect of this duty upon his claim, as well as what 
information and evidence must be submitted by the appellant.  
We therefore conclude that appropriate notice has been given 
in this case.  

The appellant testified at a Board hearing and responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  After the issuance of each notice described 
above, and opportunity for the appellant to respond, the 
supplement statement of the case (SSOC) issued in May 2005 
reflects readjudication of the claim.  Hence, although some 
of the VCAA-compliant notice post-dates the rating decision 
on appeal, the appellant is not shown to be prejudiced by the 
timing of this notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or SSOC, is sufficient to cure a 
timing defect).  

Clearly, substantial compliance with the VCAA has been 
achieved in the present case.  There can be no question as to 
the veteran's awareness of the provisions of the legislation, 
since an Appellant's Brief was filed with the Court after the 
bill became law.  In addition, the Court provided his 
attorney with a copy of the Memorandum Decision and Judgment 
remanding the veteran's case.  The Board afforded the veteran 
ample time in which to proffer evidence and/or argument after 
the case was returned from the Court.  In a November 2008 
letter to the veteran's attorney, the Board solicited any 
additional argument or evidence that the veteran wished to 
submit.  The attorney responded to the Board's letter in 
December 2008 and requested that the Board adjudicate the 
claim on appeal.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Factual Background and Legal Analysis

The veteran has argued that February 1976, when he initially 
applied for service connection for a nervous disorder, is the 
more appropriate date for his award of service connection for 
PTSD.

The record reflects that the veteran served on active service 
from October 1961 to December 1968.  The veteran's claims 
folders do not contain any applications for service 
connection prior to February 1976, at which time he requested 
service connection for a nervous condition.  While the 
veteran's service medical records include a January 1963 
service medical record that diagnosed chest pain as an 
anxiety symptom, his service treatment records are not 
otherwise referable to complaints or diagnoses of, or 
treatment for, a nervous disorder.  Results of an April 1976 
VA neuropsychiatric examination found no mental disorder. 

In a June 1976 rating decision, the RO denied the veteran's 
claim for a nervous disorder on the basis that there was no 
currently diagnosed mental disorder related to service.  The 
veteran was notified of this decision and did not appeal.  
Thus, the decision became final.

No further correspondence was received from the veteran until 
December 1980, when he filed another claim for service 
connection for a nervous condition.  An April 1981 VA 
psychiatric examination report reflects that the veteran had 
periods of mild episodic anxiety but the examiner found no 
diagnosed mental disorder.  In a May 1981 rating decision, 
the RO denied the veteran's claim for a nervous disorder due 
to exposure to Agent Orange.  In a letter dated May 21, 1981 
and sent to the veteran's most recent address of record (as 
shown in his December 1980 claim), the RO notified the 
veteran of its determination and his appellate rights.  He 
did not appeal the RO's decision, and it became final.

On November 29, 2002, the RO received the veteran's claim for 
service connection PTSD.  He underwent a VA examination in 
July 2003 and was diagnosed with PTSD.  In a September 2003 
rating decision, the RO granted service connection for PTSD 
that was effective from November 29, 2002.

During his February 2006 Board hearing, the veteran argued 
that, when he underwent VA examinations in May 1976 and April 
1981, the examiners had no experience diagnosing PTSD.  He 
claims that they were not asking the right questions and, 
therefore, there was a failure to diagnose his symptoms (that 
he alleges are the same now as they were back then).  He 
testified that he failed to pursue his claim after the June 
1976 and May 1981 denials because he was afraid of becoming 
"what they called a crazy Vietnam veteran, and losing my job" 
(see hearing transcript at page 10).  He said that he was 
"shocked" that no one answered the letter he wrote in 1981 
when he was "asking for help" (Id. at 11).  He stated that 
he hoped the symptoms would go away, but they never did.  He 
re-filed the claim upon retiring.

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by a regulation which 
provides that the effective date for disability compensation 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
The date of entitlement to an award of service connection 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, it will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an application is received.  While the term 
"application" is not defined in the statute, the regulations 
use the terms "claim" and "application" interchangeably, and 
they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2008); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155.  See Norris v. West, 12 Vet. App. 
413, 421 (1999), distinguishing between an original claim and 
a claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization, under 
38 C.F.R. § 3.157 (2008).

In the present case, however, there is no contention made by 
the veteran or his attorney, nor does the record reflect, 
that the veteran's grant of service connection for PTSD was 
based upon a claim filed within the first year after he left 
service in 1968.  Moreover, the present appeal arose from the 
RO's actions with regard to the veteran's reopened claim for 
service connection, filed in 2002, with respect to which, 
after service connection for PTSD was granted (and a 30 
percent rating was eventually assigned), he sought an earlier 
effective date.  Thus, the exception for claims filed shortly 
after service is not for application in the instant case.

One additional regulation, specific to this type of case, is 
for application.  The veteran's 2002 reopened claim was 
granted on the basis of new and material evidence that had 
not previously been of record.  Where new and material 
evidence is received after final disallowance of a claim for 
service connection, and the claim is reopened and allowed, 
the effective date is either the date of receipt of the claim 
or the date on which entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400(q)(1)(ii).

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of November 29, 
2002, is the earliest effective date assignable for service 
connection for PTSD, as a matter of law.  The date of receipt 
of the veteran's original claim seeking service connection 
for this disorder was more than one year after his separation 
from service in 1968.  Accordingly, the applicable regulation 
dictates that the effective date is the later of the date of 
receipt of the reopened claim, or the date entitlement arose.

Here, the veteran claimed service connection for a nervous 
disorder in February 1976, and his claim was denied by the RO 
in June 1976.  The veteran was notified of the RO's action 
and did not appeal, and the decision became final.  He next 
sought to have the claim for service connection reopened, 
filing a request in December 1980, and his claim was denied 
by the RO in May 1981.  The veteran was notified in writing 
of the RO's action and his appellate rights and did not 
appeal, and the decision became final.  He next sought to 
have the claim for service connection reopened, filling a 
claim for service connection for PTSD on November 29, 2002 
and, after reviewing additional evidence, the RO granted 
service connection, effective from November 29, 2002, the 
date of receipt of the claim for PTSD.  See Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998), to the effect that "a 
claim must be filed in order for any type of benefit to be 
paid."

During the course of his appeal, the veteran has argued that 
he was not notified of the RO's May 1981 decision that denied 
his claim for service connection for a nervous disorder.  
However, the VA records show that the veteran's correct 
address was in the records.  There is no indication in the 
record that the veteran did not receive notice of the RO's 
May 1981 decision, or that he was not notified of his 
appellate rights with respect to appealing that 
determination.  In fact, in February 1981, he responded to a 
letter sent by the RO to that address regarding his claim.  
Certainly, the letter to the veteran in May 1981 was mailed 
to his current address of record, and was not returned as 
undeliverable.  He did not make any effort to contact VA to 
inquire about the rating decision.  The Court has ruled that 
there is a "presumption of regularity" under which it is 
presumed that Government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  See Ashley 
v. Derwinski, 2 Vet. App. 307, 311 (1992) (citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)).  While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.

The veteran has not presented any clear evidence to rebut the 
presumption of regularity.  VA is not required to "prove" 
that he did receive the letter; as a matter of law, it is the 
veteran who must rebut the presumption of regularity.  He has 
not done so.  

As the Court held in Woods v. Gober, 14 Vet. App. 214 (2000), 
absent evidence that a claimant notified VA of a change of 
address and absent evidence that any notice sent to the 
claimant at his last known address was returned as 
undeliverable, VA is entitled to rely on the address 
provided.

There is no indication the veteran's address was changed; he 
had not submitted a change of address form, nor was any mail 
to him returned as undeliverable.  If, per chance, he had 
changed addresses without informing VA, it is well 
established that it was his responsibility to keep VA advised 
of his whereabouts in order to facilitate the conducting of 
medical inquiry with regard to his claim.  If he did not do 
so, "there is no burden on the part of the VA to turn up 
heaven and earth to find him." See Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).

On appeal, the veteran also argues that the 1981 RO decision 
was limited to a nervous condition due to exposure to Agent 
Orange and should have addressed a nervous condition arising 
from combat.  He maintains that he expanded his claim for 
nerves in his February 1981 letter that stated he was not 
blaming a chemical for his problems.  However, a service 
connection claim includes all theories under which service 
connection may be granted.  See Bingham v. Principi, 18 Vet. 
App. 470, 474 (2004), aff'd 421 F.3d 1346, 1349 (Fed. Cir. 
2005); see also Ashford v. Brown, 10 Vet. App. 120, 123 
(1997) (a new etiological theory does not constitute a new 
claim).  An appellant's alternative theories of service 
connection are encompassed within a single claim.  Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006).

An earlier effective date cannot be granted without a finding 
of clear and unmistakable error (CUE).  The Board notes that 
there has been no allegation of CUE in either the June 1976 
or May 1981 rating decisions.

Although the veteran contends that service connection should 
be granted from 1976, when he filed an initial claim for 
service connection for a nervous disorder, there was no 
objective medical evidence on file indicating that the 
veteran's claimed disability was incurred or aggravated in 
service.  Moreover, in June 1976, the RO denied the veteran's 
claim for service connection for a nervous disorder and, in 
May 1981, the RO denied his claim for service connection for 
a nervous disorder as due to exposure to Agent Orange.  Those 
actions are final and it was the veteran's November 2002 
claim for service connection for PTSD that ultimately led to 
the September 2003 rating action, in which service connection 
was granted, effective from November 29, 2002.

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection for PTSD any earlier than that which has 
been currently assigned, i.e., November 29, 2002.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Board finds that the preponderance of the evidence is 
against an effective date for service connection for PTSD, 
prior to November 29, 2002.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).
ORDER

An effective date, earlier than November 29, 2002, for the 
grant of service connection for PTSD is denied.


REMAND

The veteran also seeks service connection for alopecia 
areata, to include as due to his service-connected PTSD, and 
to include as due to exposure to Agent Orange.

In July 2003, the veteran underwent VA examination to 
determine the etiology alopecia areata and the VA clinician 
found that the condition had resolved. Consequently, the 
examiner did not provide an opinion regarding etiology of the 
veteran's claimed alopecia areata.

In its August 2006 remand, the Board directed the VA examiner 
to provide an opinion as to whether it was at least as likely 
as not that the veteran's alopecia areata was causally linked 
to any incident in service, including exposure to herbicides, 
or whether his condition was secondary to his service-
connected PTSD.  In November 2006, the veteran underwent a VA 
skin examination at which time his diagnoses included 
alopecia by history.  The VA examiner commented that alopecia 
areata was an autoimmune disorder with a unclear etiology and 
that such condition could be exacerbated by periods of 
stress.  The examiner indicated that the history of being 
triggered by PTSD was not one that was reported in the past.  
However, the VA examiner did not provide a clear opinion as 
to whether it was "at least as likely as not" that the 
veteran's alopecia areata was due to his service-connected 
PTSD, nor did the examiner address whether there was any 
causal relationship to the veteran's exposure to Agent Orange 
in service.  See Stegall v. West.  The June 2008 Court held 
that VA failed to ensure compliance with the terms of the 
Board's August 2006 remand order.  See Stegall v. West, 11 
Vet. App. at 271.

Thus, the Board finds that a remand of this case is necessary 
in order to fully comply with the mandate of the Court.  See 
Stegall v. West, supra. 

Additionally, in an August 2007 rating decision, the RO 
confirmed and continued the previously assigned 30 percent 
disability rating for PTSD.  In his July 17, 2008 2005 signed 
statement, the veteran said that he did not agree with the 
percentage of disability assigned in the August 2007 decision 
and requested that a Decision Review Officer review his 
claim.  The Board construes the veteran's written statement 
as a timely notice of disagreement (NOD) as to the issue of 
entitlement to a rating in excess of 30 percent for PTSD.  
Accordingly, the Board is required to remand this issue to 
the RO for issuance of a statement of the case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (NOD initiates 
review by the Board of the RO's denial of the claim, and 
bestows jurisdiction on the Court, so the Board must remand 
such issue to the RO, for issuance of an SOC).

Finally, in his July 2008 NOD, and in his attorney's April 
11, 2008 letter, the veteran requested that VA update its 
files with his new address.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should update VA computer 
files with the veteran's new address as 
reflected in his July 17, 2008 NOD and 
his attorney's April 11, 2008 letter.

2.	The RO/AMC should then issue a 
statement of the case regarding the 
issue of entitlement to a rating in 
excess of 30 percent for PTSD.  Then, 
if, and only if, the veteran completes 
his appeal by filing a timely 
substantive appeal as to this issue, 
should that claim should be returned to 
the Board.

3.	The RO/AMC should obtain all VA medical 
records regarding the veteran's 
treatment for the period from February 
2006 to the present and any additional 
private medical records identified by 
him.  If any records are unavailable, a 
note to that effect should be placed in 
the claims file and the veteran and his 
attorney so advised in writing.

4.	The veteran should be scheduled for a 
VA examination by a dermatologist to 
determine the etiology of any alopecia 
areata found to be present, to include 
whether it is secondary to the 
veteran's service-connected PTSD and 
exposure to Agent Orange.  The 
veteran's claims files must be made 
available to the examiner at the time 
of examination.  All indicated tests 
and studies should be performed and all 
clinical findings reported in detail.  
The examiner is requested to respond to 
the following questions:

a.	does the veteran have alopecia 
areata?

b.	Is it at least at likely as not 
(i.e., to at least a 50-50 degree 
of probability) that any currently 
diagnosed alopecia areata is 
causally linked to any incident of 
the veteran's military service, 
including his exposure to 
herbicides, or is such a 
relationship is unlikely (i.e., 
less than a 50-50 probability)?

c.	 If alopecia areata is identified, 
the physician should proffer an 
opinion, with supporting analysis, 
as to the likelihood that any 
diagnosed alopecia areata was 
caused by, or aggravated by, the 
veteran's service-connected PTSD.  
The degree of alopecia areata that 
would not be present but for the 
service-connected PTSD disability 
should be identified.

d.	The examiner is also requested to 
render an opinion as to whether it 
is at least as likely as not 
(i.e., to at least a 50-50 degree 
of probability) that any currently 
diagnosed alopecia areata disorder 
is permanently aggravated by the 
veteran's service-connected PTSD 
or whether such a relationship is 
unlikely (i.e., less than a 50-50 
probability).  The examiner should 
be advised that aggravation is 
defined, for legal purposes, as a 
worsening of the underlying 
condition versus a temporary 
flare-up of symptoms.

e.	A rationale should be provided for 
all opinions expressed.  In 
rendering an opinion, the VA 
examiner is particularly requested 
to address the opinion rendered by 
the VA examiner in November 2006 
(to the effect that alopecia 
areata was an autoimmune disorder 
with an unclear etiology that 
could be exacerbated by periods of 
stress and that the history of 
being triggered by PTSD was not 
one reported in the past).  The 
veteran's medical records must be 
made available for the examiner to 
review and the examination report 
should indicate whether the 
examiner reviewed the veteran's 
medical records.  

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.
        
5.	The veteran should be given adequate 
written notice of the date and place of 
any requested examination sent to his 
most current address of record (see #1 
above).  A copy of all notifications 
must be associated with the claims 
file.  The veteran is hereby advised 
that failure to report for a scheduled 
VA examination without good cause shown 
may have an adverse effect on his 
claim.

6.	Then, the RO/AMC should readjudicate 
the veteran's claim for service 
connection for alopecia areata, to 
include as due to his service-connected 
PTSD and to include as due to exposure 
to Agent Orange.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues on appeal since 
the August 2007 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


